Citation Nr: 0100618	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  95-37 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to service-connected 
bilateral knee disabilities.

3.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected 
bilateral knee disabilities.

4.  Entitlement to service connection for chronic bilateral 
Achilles tendonitis, claimed as secondary to service-
connected bilateral knee disabilities.

5.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from July 1983 to July 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran appealed those decisions to the BVA.  
The case was remanded for additional development in November 
1997 and June 2000.  The case has been returned to the Board 
for appellate review. 

The issues of entitlement to service connection for 
disabilities of the cervical and lumbar spine, and for 
chronic Achilles tendonitis, are addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  Hypertension clearly and unmistakably existed prior to 
service.

2.  Hypertension did not increase in severity during service 
beyond the natural progression of the disease.

3.  Right knee disability is manifested by symptomatology, 
including pain, more nearly approximating severe impairment.  


CONCLUSIONS OF LAW

1.  Preexisting hypertension was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1131, (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2000).

2.  The schedular criteria for an evaluation of 30 percent 
for right knee disability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including § 4.71a and 
Diagnostic Code 5254 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans' Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA and provides for VA to arrange for a medical 
examination and opinion in certain circumstances.  In the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans' Claims Assistance Act 
of 2000, Pub. L. No. 106-475, Section 3(a), 114 STAT. 2096, 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In the instant case, the veteran has asserted a claim of 
entitlement to service connection for hypertension.  The 
Board finds that the RO has obtained, or made sufficient 
efforts to obtain, all treatment records which might be 
relevant to the veteran's claim, and the veteran has not 
identified any additional treatment records which have not 
been obtained.  For reasons that shall be provided below, the 
Board finds that the new statute does not require a medical 
opinion in connection with the veteran's claim for service 
connection for hypertension.  Accordingly, no further 
assistance to the veteran in acquiring medical evidence is 
required by the new statute.

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111 (West 
1991).  The presumption of soundness can be rebutted only by 
clear and unmistakable evidence that such a disability 
existed prior to service.  Id.; 38 C.F.R. § 3.304(b) (2000).  
In the present case, clear and unmistakable evidence of 
hypertension prior to service is provided by a medical 
statement from a private physician, dated in November 1982, 
who reported that the veteran had been treated for 
hypertension in 1976.  The physician further reported that 
the veteran was no longer on medication, and that his blood 
pressure was 130/80.  The veteran's service entrance 
examination report noted that his heart and vascular system 
were normal, and that he was on blood pressure medication.  
Thus, as evidence shows that hypertension clearly and 
unmistakably existed before the veteran's period of service, 
it must next be determined whether the veteran's preexisting 
condition was aggravated during service.  

A preexisting disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306- 307 (1993).

The service medical records noted no diagnosis of 
hypertension, and no complaints of, or treatment for, high 
blood pressure.  The veteran was hospitalized for over three 
weeks for surgery on the left knee in November 1984.  The 
hospitalization report noted that he was not on any 
medications.  The veteran's service separation examination 
report noted that his heart and vascular system were normal.  

The veteran was given a general VA examination in September 
1986, in connection with his claim for service connection for 
his left knee disability.  The cardiovascular section of the 
report noted that he was not on any medications, he had no 
known serious medical conditions, and his blood pressure was 
142/78.  In June 1996, the veteran notified VA that he had 
been treated for high blood pressure in 1986 by Dr. Murphy.  
Medical records from Dr. Murphy were subsequently obtained by 
the RO, showing treatment for various disorders between 
November 1986 and February 1991.  While these revealed high 
blood pressure readings on various occasions, as well as 
normal readings on other occasions, the records did not 
contain a diagnosis of hypertension, nor did they indicate 
that the veteran was taking medication for hypertension.  

VA treatment records from March 1991 noted that the veteran 
did have some diastolic blood pressure readings in the 100s, 
and that his physicians were considering placing him back on 
blood pressure medication.  VA treatment records dated in 
October 1991 noted that his blood pressure was 168/92.  
Private treatment records dated in November 1992 noted that 
the veteran's past history was "significant for 
hypertension" and that he was on daily medication.  
Subsequent private and VA treatment records indicated that 
hypertension was under varying medical control.  

At his August 2000 video-conference hearing at the RO before 
the undersigned Veterans Law Judge sitting in Washington DC, 
the veteran denied that he was on blood pressure medication 
in service, but testified that he began medication when he 
got out of the service in 1986.  

Following a careful review of the evidence the Board finds 
that the preponderance of the evidence indicates that the 
veteran's hypertension did not increase in severity during 
the veteran's period of service, and was therefore not 
aggravated by service.  See 38 C.F.R. § 3.306(a).  The Board 
notes that the veteran was on blood pressure medication upon 
entry into service, but that by the time of his in-service 
hospitalization for left knee surgery in November 1984, he 
was no longer taking any medication, and the veteran has 
denied that he was on medication at any time during service.  
Subsequent service and post-service medical records do not 
reveal any treatment for hypertension until March 1991 when 
VA physicians considered putting him back on medication.  The 
medical record thus fails to show any increase in severity of 
hypertension during service, much less any increase beyond 
the natural progress of the disease.  

The Board notes additionally that there is no competent 
medical evidence, such as a medical opinion, that 
hypertension was aggravated by service.  While the veteran 
may believe that hypertension was aggravated by service, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In view of the absence of any evidence in 
the treatment records of an increase in the severity of 
hypertension beyond the natural progression of the disease 
during service, and the absence of a medical opinion that 
hypertension was aggravated by service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection.  

The Board recognizes that the Veterans' Claims Assistance Act 
of 2000 states that an examination or opinion is necessary 
when 
"the evidence of record . . .[that is] 
all information and lay or medical 
evidence (including statements of the 
claimant) A) contains competent evidence 
that the claimant has a current 
disability, . . . ; and B) indicates that 
the disability . . . may be associated 
with the claimants active . . . service; 
but C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim."  See Pub. 
L. No. 106-475, Section 3(a), 114 STAT. 
2096, (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(2)).

In the present case, the record contains competent evidence 
of current hypertension, and the Board shall accept that the 
veteran's statements indicate that hypertension may have been 
aggravated by service.  The first and second criteria are 
therefore met.  The Board finds, however, that there is 
sufficient medical evidence in this case to enable a decision 
to be made without the need for a medical examination or 
medical opinion.  Specifically, the Board finds that the 
absence of any evidence of treatment for hypertension in 
service from at least November 1984, and continuing after 
service until March 1991, over four years after separation, 
constitutes affirmative evidence that hypertension did not 
increase in severity beyond the natural progress of the 
disease in service, and was thus not aggravated by service.  
As the record contains sufficient medical evidence to enable 
a decision to be made, the Board finds that medical 
examination or medical opinion is not necessary in this case.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Increased Rating for Right Knee Disability

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  After 
reviewing the record, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1 (2000), it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  When a condition that is 
not listed in the VA Schedule for Rating Disabilities is 
encountered, VA may rate under a closely related disease or 
injury in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2000).  

The veteran's disability has been evaluated by analogy to 
impairment of the knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which prescribes a 20 percent evaluation for 
moderate impairment, with recurrent subluxation or lateral 
instability.  A 30 percent evaluation is warranted for severe 
impairment, with recurrent subluxation or lateral 
instability. 

Service connection for excision, medial femoral condyle, 
right knee, was granted in November 1986 and a 20 percent 
evaluation was assigned, effective July 1986.  The decision 
was based on service medical records that noted that the 
veteran had arthroscopic surgery on the right knee involving 
excision of the medial femoral condyle, and on a VA 
examination report that noted no tenderness on the right 
knee, limited extension, full flexion and slight instability. 
The 20 percent evaluation has remained in effect to date, and 
was confirmed by a November 1997 Board decision which 
restored the current 20 percent evaluation following a 
December 1994 rating reduction by the RO.  

VA X-rays taken in March 1994 revealed a normal right knee.  
A September 1994 VA examination report noted that the veteran 
complained of daily pain in the right knee, aggravated by 
cold weather, ascending or descending stairs, kneeling, 
getting into and out of the car, and sitting in low chairs.  
The pain was alleviated by rest.  The examiner reported 
scarring from the veteran's right knee surgery, with no 
deformity, discoloration, edema, tenderness, effusion, 
atrophy or crepitus.  Active range of motion was from 140 
degrees of flexion to 0 degrees of extension.  McMurray's and 
drawer signs were negative.  The examiner indicated that 
there was no laxity to the right knee.  X-rays of the knee 
were normal.  The diagnosis was excision medial femoral 
condyle right knee. 

Private treatment records in November 1994 from Humana Health 
Care noted that the veteran complained of a three week 
history of right knee pain.  He had tenderness over the 
kneecap, with popping and creaking and nocturnal leg cramps.  
There was no instability and the veteran had full range of 
motion without discomfort.  X-rays revealed a spur on the 
patella, but the veteran's knee was otherwise normal.  In 
July 1995 he complained of grinding and locking of the knee.  
There was no swelling, no laxity, and a small amount of pain.  
The assessment was degenerative joint disease, right knee.  
X-rays revealed spurring of the patella.

Private treatment records from Dr. Maurer, from July 1995 to 
April 1996, reported continuing complaints regarding the 
right knee.  In July 1995, the veteran complained of 
occasional painful catching of the patella, but denied 
locking, instability, or effusion.  He was reported to have 
full range of motion of the knee, with crepitation.  There 
were no joint line symptoms, no tenderness, and no 
ligamentous laxity.  The diagnosis was right knee 
patellofemoral syndrome with probable underlying 
patellofemoral syndrome arthritis.  In February 1996 he was 
seen for complaints of pain after he re-aggravated his right 
knee due to a recent fall on the ice.  He had pain along the 
medial and lateral joint line with a sensation of catching 
but without true locking episodes or giving away.  He had 
tenderness but there was no laxity to collateral ligaments or 
to the anterior cruciate ligament.  There was minimal 
effusion, and McMurray's maneuver caused discomfort.  He did 
not respond to corticosteroid injections and debridement 
surgery was considered.  

The veteran received another VA examination in February 1996.  
He was wearing a soft knee brace and complained of knee pain, 
instability, and recent locking of the right knee.  The right 
leg could flex to 80 degrees and extend to 0 degrees.  There 
was no collateral laxity, and no cruciate ligamentous laxity 
by anterior drawer sign Lachman's sign.  There was marked 
medial joint line tenderness and joint effusion.  The 
examiner's diagnosis was right knee degenerative joint 
disease with positive effusion.

Dr. Maurer's treatment records from March 1996 noted that the 
veteran underwent right knee arthroscopy with partial medial 
meniscectomy and chondroplasty debridement of the medial 
femoral condyle and patellofemoral trochlear groove lesions.  
The surgery revealed a complex degenerative tear of the 
posterior horn medial meniscus with chondral lesion of the 
medial femoral condyle and patellofemoral compartment 
secondary to osteoarthritis.  By April 1996 the veteran was 
noted to be doing well post-surgery, with "excellent" range 
of motion, only minor soreness, and no effusion.

In November 1996, Dr. Maurer stated that the veteran had 
patella femoral, medial lateral degenerative joint disease 
with effusion of the right knee, that he had a history of an 
arthroscopy in March 1996, with cortisone injections in July 
1995, February 1996, and October 1996, and that he wore a 
soft sleeve knee brace on the right knee.  

The veteran testified at a personal hearing before the RO in 
November 1996.  He stated that his knee would lock up, pop, 
and stiffen up.  He said that he was required to wear a 
flexible brace 24 hours a day, but that this was impossible 
to do since the knee would swell up.  He said that he took 
cortisone injections every six months.  He said that his knee 
problems, including his service-connected left knee, made it 
difficult to stay on his feet for extended periods, and to 
walk for extended periods, particularly on uneven surfaces, 
and that his employment with the Post Office was adversely 
affected.  He said that the knee was unstable and would give 
away when getting out of a car, walking up and down stairs, 
or when cutting the grass.  He indicated that because of his 
large size, examiners looking for instability in the knee 
would misinterpret the findings and believe that the knee was 
more stable than it in fact was.  He argued that the 
examiners who had conducted his VA examinations were less 
qualified than the physicians who treated him, and that, 
because the examiners did not know him, their findings were 
less reliable than the findings of his physicians who had 
treated him over several years.  

Additional private treatment records from Dr. Maurer, from 
April 1996 to January 1998 noted continuing treatment for 
bilateral knee pain, with cortisone injections every sixth 
months providing "significant relief."  In February 1998, 
Dr. Maurer submitted a statement summarizing the veteran's 
treatment.  He said that the veteran had fairly severe 
osteoarthritis, particularly in the left knee, but that, 
because of the veteran's size and relatively young age, he 
was not felt to be a candidate for a knee replacement.  A 
February 1998 statement from Dr. Peters noted that the 
veteran had bilateral knee pain secondary to severe end-stage 
degenerative joint disease, and that the veteran would 
eventually have to receive total knee replacements.  VA 
treatment records reported that a total left knee replacement 
was performed in August 1998.

A September 1998 VA examination report noted that the veteran 
complained of constant, dull, right knee pain that he rated 
as a nine out of ten.  He also complained of weakness, 
stiffness, swelling, fatigability and lack of endurance, and 
giving away of the knee.  He denied any locking of the knee.  
The veteran was able to tandem walk and his balance was 
normal.  He was unable to heel or toe walk due to knee pain, 
but the examiner did not specify whether this was right or 
left knee, or bilateral, pain.  He was able to deep knee bend 
only a quarter of the way down due to left knee pain.  The 
veteran could flex the right knee to 95 degrees, with 
complaints of pain, and extension was to 0 degrees.  Motion 
was accompanied with crepitation.  There was pain to 
palpation over the medial aspect of the knee, with fluid 
collection over the lateral inferior side of the knee, but 
there was no swelling and no heat.  Anterior/posterior tests, 
Lachman's and McMurray tests were all negative.  The veteran 
walked with a limp to the left leg, but he had no assistive 
device and wore no brace, although he said that he generally 
wore a right knee brace.  X-rays showed osteoarthritic 
changes in the knee with narrowing of the right knee joint.  
The examiner's diagnosis was degenerative joint disease, 
right knee, status post two arthroscopic surgeries.  

The veteran was reexamined in January 1999.  He said that 
since his left knee surgery, he had favored his right knee, 
leading to increased pain and swelling in the right knee.  He 
said that his work required him to stand and that such 
prolonged standing exacerbated his knee pain.  The examiner 
stated that the veteran was wearing "a Donjoy medial 
unloading brace for his knee," but did not specify whether 
this was the right or left knee.  Flexion of the right knee 
was to 100 degrees, and his range of flexion and extension 
was described as full, with moderate to severe crepitus 
noted.  There was no collateral laxity, and 
anterior/posterior drawer and Lachman's signs were negative.  
There was some medial joint line tenderness with mild 
increase in medial joint line pain with McMurray's maneuver.  
X-rays showed mild to moderate tricompartmental degenerative 
arthritis of the right knee.  The examiner commented that 
there was no incoordination or weakened movement and no 
evidence of excessive fatigability.  According to the 
examiner, the degree of functional impairment was mild and 
was due mostly to pain, and the veteran's symptoms would be 
manifested after prolonged standing.  Finally, the examiner 
stated that the veteran would not display any significantly 
greater impairment during flare-ups.  

Following the examination, the RO, in a February 1999 
decision, granted service connection for degenerative joint 
disease, right knee, and assigned a 10 percent evaluation, 
effective March 1995.  In addition, the RO re-characterized 
residual excision, medial femoral condyle, right knee, as 
right knee disability, and continued the separate 20 percent 
evaluation for that disability.  

The veteran received another VA examination in August 1999.  
He was observed to walk with a limp, which the examiner 
stated was due to both knees.  His pain was predominantly in 
the right knee.  The examiner stated that he had a bowlegged 
deformity.  Based on X-rays of the knee, the diagnosis was 
degenerative changes of the right knee.  The veteran's final 
VA examination was in January 2000.  He had 105 degrees of 
flexion and 0 degrees of extension in the right leg.  There 
was tenderness along the medial joint line.  The knee was 
stable to varus and valgus stress, and stable to Lachman's.  
The examiner stated that X-rays of the right knee showed 
moderate medial joint space narrowing.  The assessment was 
right knee degenerative joint disease.  

At his August 2000 video-conference hearing, the veteran 
testified that he suffered from right knee pain that varied 
from dull to sharp.  He indicated that he slept poorly due to 
the pain, and that his knees were stiff in the mornings.  He 
said that his knee would swell and that it was in fact 
swollen at the time of the hearing.  He said that he could 
stand for only two and a half hours.  He admitted he could 
bend the knee but said that this was accompanied by "some 
degree of pain."  He said that he could not kneel on the 
knee, and that walking more than a mile exacerbated the pain.  
He also said that he had difficulty walking up and down 
stairs, but indicated that this was primarily due to his left 
knee.  

He testified that his right knee sometimes felt weak and that 
he had fallen on occasion, most recently in the past four 
months.  He said that he had braces for both knees, but he 
spoke more of the need for a brace on his left knee.  He also 
said that he would like to have cane.  He stated that because 
of his left knee, he put more strain on his right knee, and 
that his job required bending and pivoting the knees, 
pulling, pushing and lifting equipment.  He reported that he 
had had blood drained from the knee, most recently in 1997.  

Following a careful review of the evidence, the Board finds 
by a preponderance of the evidence that the veteran's right 
knee disability reflects a degree of impairment contemplated 
by the criteria for a 30 percent rating.  This is 
particularly the case when pain and discomfort are given 
consideration.   The Board notes that the numerous VA 
examination reports and the veteran's testimony at his video 
conference hearing support the Board's finding.  See 
38 C.F.R. § 4.71a, DC 5257.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, since DC 5257 is not predicated on loss 
of range of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000), and DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995) do not apply to that diagnostic code.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  The Board notes that 
service connection for degenerative joint disease of the 
right knee was granted by the RO in February 1999, and that a 
10 percent evaluation was assigned.  While a higher rating 
for this part of the disability was not argued in the current 
appeal, the Board has reviewed the current rating under DC 
5010-5003 -5260 and DC 5261, and concludes that the current 
10 percent rating is appropriate for degenerative joint 
disease of the right knee.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt,.  The evidence supports resolution of 
doubt in favor of the veteran in increasing the rating to 30 
percent under diagnostic code 5257.  


ORDER

Service connection for hypertension is denied.

Entitlement to an evaluation of 30 percent for right knee 
disability is granted and the appeal to this extent allowed 
subject to payment of monetary awards.  



REMAND

The record contains contradictory opinions concerning the 
etiology of the veteran's cervical and lumbar disorders and 
his Achilles tendonitis.  Dr. Maurer's November 1996 letter, 
addressing the veteran's cervical disability and Achilles 
tendonitis, and Dr. Peters' February 1998 letter, addressing 
the veteran's lumbar disability, both indicated that his 
service-connected knee disabilities were responsible.  On the 
other hand, VA examiners in March 1997 and January 2000, have 
opined that there is no connection between the veteran's knee 
disabilities and either his cervical and lumbar disabilities 
or his Achilles tendonitis.  The Board notes, however, that 
neither the VA examiners nor the veteran's physicians have 
offered rationales explaining their positions.  The Board 
therefore finds that additional development is necessary in 
this case.

The veteran testified at his video-conference hearing that he 
received treatment for his Achilles tendonitis from Doctors 
Owen Hitt and Fred Coy, beginning "in late 1986."  The 
claims folder does contain private treatment records from 
November 1986 to October 1988 addressing the veteran's 
Achilles tendonitis.  The names of the treating physicians 
are not indicated, however.  The veteran should be given the 
opportunity to submit any additional evidence he wishes to 
submit in connection with his claim. 

The case is therefore remanded for the following development:

1.  If the veteran feels that the 
treatment records of Drs. Hitt and Coy 
are not included in the claims folder, he 
should notify the RO of their address and 
sign a waiver in order to enable the RO 
to obtain such records.  The veteran is 
hereby notified that the ultimate 
responsibility in obtaining such records 
lies with the veteran.

2.  After a reasonable amount of time has 
elapsed to enable the RO to obtain any 
additional records that the veteran has 
mentioned, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and etiology of his cervical 
and lumbar disabilities, and his 
bilateral Achilles tendonitis.  The 
examiner should review the entire medical 
record and answer the following 
questions: is it at least as likely as 
not that any cervical disability is 
secondary to, or was aggravated by, the 
veteran's service-connected knee 
disorders; is it at least as likely as 
not that any lumbar disability is 
secondary to, or was aggravated by, the 
veteran's service-connected knee 
disorders; is it at least as likely as 
not that the veteran's Achilles 
tendonitis is secondary to, or was 
aggravated by, the veteran's service-
connected knee disorders; is it at least 
as likely as not that the veteran's 
Achilles tendonitis is directly related 
to service.  The examiner is requested to 
provided a comprehensive rationale for 
any opinion rendered and is specifically 
requested to comment on the contradictory 
opinions of Drs. Maurer and Peters, and 
those of the VA examiners who conducted 
the March 1997 and January 2000 
examinations.  The examiner is further 
requested to comment on the evidence of 
right Achilles tendon pull noted in the 
September 1986 VA examination report and 
in private treatment records from 
November 1986, shortly after separation 
from service.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to provide the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




		
	BRUCE KANNEE 
	Veterans Law Judge
	Board of Veterans' Appeals

 

